UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22679 FORUM ETF TRUST Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Stacey E. Hong, President Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Date of fiscal year end: March 31 Merk Hard Currency ETF Date of reporting period: July 1, 2014 - June 30, 2015 ITEM 1. PROXY VOTING RECORD Merk Hard Currency ETF The Fund held no securities during the period July 1, 2014 through June 30, 2015 that required proxy votes and, therefore, there is no voting record to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM ETF TRUST By: /s/ Stacey E. Hong Stacey E. Hong, President and Principal Executive Officer Date: August 10, 2015
